Case 1:18-cv-12070-DJC Document 20-2 Filed 02/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AMERICAN WATERWAYS OPERATORS,

Vv.

UNITED STATES COAST GUARD

Plaintiff,

Case No. 1:18-cv-12070

Nem Neue Neue Nee Nee eee’ Nee” eee”

Defendant.

 

CERTIFICATION OF THE ADMINISTRATIVE RECORD
BY THE UNITED STATES COAST GUARD

I, Brian Judge, hereby declare:

I am employed by the United States Coast Guard within the Department of Homeland
Security. I have been employed by the U.S. Coast Guard as a civilian for over five
years as the Chief of the Office of Claims and Litigation within the Office of the
Judge Advocate General. I also served on active duty in the Coast Guard for over
twenty-four years. I am one of the individuals responsible for compiling the agency’s
administrative record in the above-captioned case.

As Chief of the Office of Claims and Litigation, my duties include advising Coast
Guard programs on matters that are or may be involved in litigation and providing
any necessary litigation support to the Department of Justice. In connection with
these duties, I have.knowledge.of the record-keeping practices of the-Coast- Guard
relating to both litigation and rulemakings.

The above-referenced action alleges that the U.S. Coast Guard failed to comply with
the court’s remand order in United States v. Massachusetts, Civ. A. No. 1:05-cv-

10112 (D. Mass).
Case 1:18-cv-12070-DJC Document 20-2 Filed 02/14/19 Page 2 of 2

4, The documents listed in the accompanying Index of Administrative Record and filed
with the Court are, to the best of my knowledge, a true, correct and complete copy of
the administrative record in this matter since the court’s remand order in 2011.

5. Privileged documents reflecting internal agency deliberations have been redacted in
the administrative record. Only the portions of a document containing privileged
information have been redacted. Additionally, information protected by the Privacy

Act of 1974, as amended, 5 U.S.C. § 552, has been redacted from the record.
I certify under penalty of perjury that the foregoing is true and correct.

Dated: February 12, 2019

aK

Brian Judg
